
	
		I
		112th CONGRESS
		1st Session
		H. R. 2130
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Langevin (for
			 himself, Mrs. Lowey, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide for a
		  corporate responsibility investment option under the Thrift Savings
		  Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Responsible
			 Investment Act.
		2.FindingsCongress finds the following:
			(1)The Department of
			 Labor has asserted that socially responsible investments meet the fiduciary
			 standards set in the Employee Retirement Income Security Act.
			(2)Eighty-four
			 percent of mutual fund investors would be more likely to invest in a fund if
			 one of its principles was to invest in companies that engage in ethical
			 business practices in terms of operations and reporting.
			(3)Seventy-one
			 percent of investors agree that companies that operate with higher levels of
			 integrity carry less investment risk, and 67 percent of investors believe that
			 these companies deliver better investment returns.
			(4)In 2007,
			 $2,700,000,000,000 was invested in socially responsible funds in the United
			 States.
			3.Corporate
			 Responsibility Stock Index Fund
			(a)DefinitionSection
			 8438(a) of title 5, United States Code, is amended—
				(1)in paragraph (9),
			 by striking and at the end;
				(2)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(11)the term
				Corporate Responsibility Stock Index Fund refers to the fund
				established under subsection
				(b)(1)(G).
						.
				(b)Establishment
				(1)In
			 generalSection 8438(b)(1) of title 5, United States Code, is
			 amended—
					(A)in subparagraph
			 (E), by striking and at the end;
					(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(G)a Corporate Responsibility Stock Index
				Fund as provided under paragraph
				(6).
							.
					(2)Fund
			 requirementsSection 8438(b) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(6)(A)The Board shall select a
				minimum of one index which is a commonly recognized, passively managed index
				comprised of stocks (domestic or otherwise) that have been analyzed based on
				criteria consistent with the purposes of this paragraph. Such criteria shall at
				a minimum include corporate governance, environmental practices, workplace
				relations and benefits, product safety and impact, international operations and
				human rights, involvement with repressive regimes, and community relations. The
				(or, if more than one, each) index’s financial track record must be comparable
				to that of the other options available under the Thrift Savings Plan.
							(B)The Corporate Responsibility Stock
				Index Fund shall be invested in a portfolio designed to replicate the
				performance of the index in subparagraph (A) (or, if more than one, their
				overall average performance). The portfolio shall be designed such that, to the
				extent practicable, the percentage of the Corporate Responsibility Stock Index
				Fund that is invested in each stock is the same as the percentage determined by
				dividing the aggregate market value of all shares of that stock by the
				aggregate market value of all shares of all stocks included in such index (or
				indexes).
							.
				
